Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 6/25/2020.
Claims 1-20 are pending.

Claim Objections
Claims 2-4, 6, 8-9, and 17-20 are objected to because of the following informalities:    
Claim 2 recited, “a message” in line 3. For clarity, it is suggested to change to “the message”.
Claim 2 recited, “an assistance response” in line 3. For clarity, it is suggested to change to “the discovery assistance response”.
Claim 2 recited, “as a new node” in line 4. For clarity, it is suggested to change to “as the new node”.
Claim 3 recited, “a message” in line 3. For clarity, it is suggested to change to “the message”.
Claim 3 recited, “an assistance response” in line 3. For clarity, it is suggested to change to “the discovery assistance response”.
Claim 3 recited, “as a network node” in line 4. For clarity, it is suggested to change to “as the network node”.
as a new node” in line 5. For clarity, it is suggested to change to “as the new node”.
Claim 6 recited, “as a new node” in line 5. For clarity, it is suggested to change to “as the new node”.
Claim 8 recited, “as a network node” in line 5. For clarity, it is suggested to change to “as the network node”.
Claim 9 recited, “as a new node” in line 5. For clarity, it is suggested to change to “as the new node”.
Claim 17 recited, “and/or” in line 4. For clarity, it is suggested to either to “and” or “or”.
Dependent claims 18-20 are also objected since they are depended and objected claim 17.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims are 1-20 are rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.

Claim 1 recites the limitation “its discovery assistance capability” in line 30. It is unclear, what is “its” referred to. Thus, the claim is indefinite.
to discover this new node” in line 40. It is unclear, which’s node is “this” referred to. Thus, the claim is indefinite.
Claim 8 recites the limitation “a network node” in line 5. It is unclear, whether “a network node it refers to. Thus, the claim is indefinite.
Claims 8 and 9 recite the limitation “this tunneled channel” in line 5. It is unclear, which’s node is “this tunneled channel” referred to. Thus, the claims 8 and 9 are indefinite.
Claim 17 recites the limitation “transmitting a message…; receiving said discovery assistance request…; switching to using directional communication…” in lines 7-19. 
It is unclear, who is performing these functional steps, the method is reciting the communication between wireless nodes and the wireless nodes could be a new node or a network node that is already joined the network or newly join the network. Thus, the claim is indefinite.
For the purpose of examination, examiner will interpret the claims as best understood.

All other dependents claims 2-7, 10-16, and 18-20 are also rejected since they are depended on rejected claims 1 and 17.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as patent. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Abouelseoud et al. (US Patent No 10,728,733) (referred as Abouelseoud’s 733).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of Abouelseoud et al. (US Patent No 10,728,733) (referred as Abouelseoud’s 733) by adding the well-known elements and functions as set forth below.

Regarding claim 1, Abouelseoud’s 733 discloses an apparatus for wireless communication in a network, comprising: 
(a) a wireless communication circuit configured for wirelessly communicating with at least one other wireless communication station having multi-band communications capability (see claim 1, lines 1-6); 
(b) wherein said multi-band communications capability comprise communications over a directional millimeter-wave (mmW) band, and over a sub-6 GHz band (see claim 1, lines 7-9); 
(c) a processor coupled to said wireless communication circuit within a station configured for operating on a wireless network (see claim 1, lines 10-12); 
(d) a non-transitory memory storing instructions executable by the processor (see claim 1, lines 13-14); and 
(e) wherein said instructions, when executed by the processor, perform steps comprising: 
(i) operating said wireless communication circuit as a new node attempting to join the wireless network, by performing steps comprising (see claim 1, lines 15-19): 
(A) transmitting a message containing a discovery assistance request over the sub-6 GHz band which requests discovery assistance on the mmW band (see claim 1, lines 20-22); 
(B) receiving a discovery assistance response over the sub-6 GHz band from a node on the wireless network (see claim 1, lines 23-25); and 
(C) switching to the mmW band and starting transmission or reception according to information received in the discovery assistance request and discovery assistance response exchange to discover neighboring wireless communication stations during a beamforming process (see claim 1, lines 26-31); 
(ii) operating said wireless communication circuit as a network node already connected to the wireless network and is configured for aiding any new nodes attempting to join the wireless network, by performing steps comprising (see claim 1, lines 32-36): 
(A) announcing its discovery assistance capability by transmitting a message in the sub-6 GHz band which includes an indication that discovery assistance on mmW band is enabled (see claim 1, lines 37-40); 
(B) transmitting a message on the sub-6 GHz band which includes a discovery assistance response generated in response to receiving a discovery assistance request from any new node attempting to join the wireless network (see claim 1, lines 41-45); and 
(C) switching to mmW band and transmitting or receiving messages according to information received in the discovery assistance request and discovery assistance response exchange to discover this new node in a beamforming process (see claim 1, lines 54-59).

Regarding claim 2, Abouelseoud’s 733 discloses the apparatus of claim 1, wherein said instructions as executed by the processor further comprises transmitting a discovery assistance request frame on the sub-6 GHz band when transmitting a message containing an assistance response over the sub-6 GHz band when the wireless communication circuit is operating as a new node (see claim 2).

Regarding claim 3, Abouelseoud’s 733 discloses the apparatus of claim 1, wherein said instructions as executed by the processor further comprises transmitting a discovery assistance response frame on the sub-6 GHz band when transmitting a message containing an assistance response over the sub-6 GHz band when the wireless communication circuit is operating as the network node (see claim 3).

Regarding claim 4, Abouelseoud’s 733 discloses the apparatus of claim 1, wherein said instructions as executed by the processor further comprises transmitting a probe request containing a discovery assistance request on the sub-6 GHz band when transmitting a message containing a discovery assistance request over the sub-6 GHz band when the wireless communication circuit is operating as a new node (see claim 4).

Regarding claim 5, Abouelseoud’s 733 discloses the apparatus of claim 1, wherein said instructions as executed by the processor further comprises transmitting a probe response containing a discovery assistance response on the sub-6 GHz band when transmitting a message containing a discovery assistance response over the sub-6 GHz band when the wireless communication circuit is operating as the network node (see claim 5).

Regarding claim 6, Abouelseoud’s 733 discloses the apparatus of claim 1, wherein said instructions as executed by the processor further comprises transmitting an association or reassociation request containing a discovery assistance request on the sub-6 GHz band when transmitting a message containing a discovery assistance request over the sub-6 GHz band when the wireless communication circuit is operating as a new node (see claim 6).

Regarding claim 7, Abouelseoud’s 733 discloses the apparatus of claim 1, wherein said instructions as executed by the processor further comprises transmitting an association or reassociation response containing a discovery assistance response on the sub-6 GHz band when transmitting a message containing a discovery assistance response over the sub-6 GHz band when the wireless communication circuit is operating as the network node (see claim 7).

Regarding claim 8, Abouelseoud’s 733 discloses the apparatus of claim 1, wherein said instructions as executed by the processor further comprises initiating an on-channel tunnel (OCT) request from a mmW MAC layer management entity (MLME) of the wireless communication circuit operating as the new node, through a sub-6 GHz MLME of the new node to a network node, then sending the discovery assistant request through this tunneled channel (see claim 8).

Regarding claim 9, Abouelseoud’s 733 discloses the apparatus of claim 1, wherein said instructions as executed by the processor further comprises initiating an on-channel tunnel (OCT) request from a mmW MAC layer management entity (MLME) of the wireless communication circuit operating as the network node, through a sub-6 GHz MLME of the network node to a new node, then sending the discovery assistant response through this tunneled channel (see claim 9).

Regarding claim 10, Abouelseoud’s 733 discloses the apparatus of claim 1, wherein said instructions as executed by the processor further comprises broadcasting discovery assistance capabilities, or multi-band capabilities, or a combination of discovery assistance capabilities and multi-band capabilities, over the sub-6 GHz band, when the wireless communication circuit is operating as either the new node, or the network node (see claim 10).

Regarding claim 11, Abouelseoud’s 733 discloses the apparatus of claim 10, wherein said instructions as executed by the processor performs broadcasting discovery assistance capabilities, or multi- band capabilities, or a combination of discovery assistance capabilities and multi- band capabilities, over the sub-6 GHz band by incorporating information about discovery assistance capabilities, or multi-band capabilities, or a combination of discovery assistance capabilities and multi-band capabilities into a beacon or message being transmitted, when the wireless communication circuit is operating as either the new node or the network node (see claim 11).

Regarding claim 12, Abouelseoud’s 733 discloses the apparatus of claim 11, wherein said beacon or message being transmitted is selected from the group of beacons or messages consisting of Beacon frames, Probe Response, Announce frames, Information Response, Association response, Reassociation response or any frame broadcasted or unicasted to the new node to announce network and STA capabilities (see claim 12).

Regarding claim 13, Abouelseoud’s 733 discloses the apparatus of claim 11, wherein said instructions as executed by the processor further comprises triggering said transmitting a message containing a discovery assistance request over the sub-6 GHz band in response to receiving a beacon containing discovery assistance capabilities, or multi-band capabilities, or a combination of discovery assistance capabilities and multi-band capabilities when the wireless communication circuit is operating as the new node (see claim 13).

Regarding claim 14, Abouelseoud’s 733 discloses the apparatus of claim 1, wherein said instructions as executed by the processor further comprises the wireless communication circuit operating as the network node and transmitting beamforming frames in all directions or receiving beamforming frames and beamforming with a new node if it is within its mmW signal coverage area (see claim 14).

Regarding claim 15, Abouelseoud’s 733 discloses the apparatus of claim 1, wherein said instructions as executed by the processor further comprises the wireless communication circuit operating as the new node and transmitting beamforming frames in all directions or receiving beamforming frames and beamforming with a network node if it is within its mmW signal coverage area (see claim 15).

Regarding claim 16, Abouelseoud’s 733 discloses the apparatus of claim 1, wherein said instructions as executed by the processor further comprises coordinating with other network nodes which are potential neighbors in the wireless network and assisting any new nodes by mmW beamforming if that new node is within mmW coverage area, when the wireless communication circuit is operating as the network node (see claim 16).

Regarding claim 17, Abouelseoud’s 733 discloses a method of wireless communication in a network, comprising: 
(a) wirelessly communicating between wireless nodes joined in a network by transmitting over a first communications band which is configured for directional transmission and/or reception (see claim 16, lines 1-8); 
(b) wirelessly communicating with new nodes attempting to join the network utilizing communications over a second wireless communications band (see claim 16, lines 9-11); 
(c) transmitting a message containing a discovery assistance request, and associated fields of information for aiding the discovery process, over said second wireless communications band for requesting discovery assistance on the first communications band by a new node attempting to join the network (see claim 16, lines 12-17); 
(d) receiving said discovery assistance request by a network node which has already joined the network, and responding by transmitting a discovery assistance response, and associated fields of information for aiding the discovery process, over the second communications band to the new node (see claim 16, lines 18-23); 
(e) switching to using directional communications on said first communications band and generating directional transmissions according to information received in said associated fields of information from the discovery assistance request and response exchange to discover neighboring wireless communication stations in response to a beamforming process (see claim 16, lines 32-39).

Regarding claim 18, Abouelseoud’s 733 discloses the method as recited in claim 17, wherein said first communications band comprises a directional millimeter-wave (mmW) band (see claim 17).

Regarding claim 19, Abouelseoud’s 733 discloses the method as recited in claim 17, wherein said second communications band is configured for non-directional communication in a sub- 6GHz band (see claim 18).

Regarding claim 20, Abouelseoud’s 733 discloses the method as recited in claim 17, wherein said discovery assistance request and said discovery assistance response are exchanged by: (a) utilizing a specific discovery assistance request frame and discovery assistance response frame containing the associated fields of information for aiding the discovery process; or (b) incorporating said discovery assistance request and said discovery assistance response, along with said associated fields of information for aiding the discovery process, in other beacons or messages communicated over said second communications band; or (c) communicating said discovery assistance request and said discovery assistance response in other beacons or messages which trigger the communications of another beacon or message containing said associated fields of information for aiding the discovery process; or (d) communicating said discovery assistance request and said discovery assistance response along with said associated fields of information for aiding the discovery process, over on-channel tunnel (OCT) established between a first communication band MAC layer management entities; or (e) combinations of the above (see claim 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-7, and 10-19 are rejected under 35 U.S.C. 103 unpatentable over Schmidt et al. (US 2015/0351135) in view of Philippe et al. (WO 2017/063496).

Regarding claim 1, Schmidt discloses an apparatus for wireless communication in a network [Fig. 9, ¶¶ 110-111; apparatus 900 (apparatus 900 may be implemented as part of a base station or eNB for an LTE and/or LTE-A compliant wireless network arranged as a small cell BS or eNB coupled to a macro cell BS or eNB)], comprising: 
(a) a wireless communication circuit [Fig. 9, ¶ 112; processor 1202] configured for wirelessly communicating with at least one other wireless communication station having multi-band communications capability [¶ 112; first wireless link as a beam-formed or mmWave wireless link between a UE and a small cell BS]; 
(b) wherein said multi-band communications capability comprise communications over a directional millimeter-wave (mmW) band, and over a sub-6 GHz band [¶ 116; established beam-formed or mmWave wireless link may then serve as a first connection of a dual connection that has a second connection over a second wireless link with a macro cell BS serving as a primary cell and the small cell BS serving as a secondary cell]; 
(c) a processor coupled to said wireless communication circuit within a station configured for operating on a wireless network [Fig. 9, ¶¶ 111-114; processor circuit 920]; 
(d) a non-transitory memory storing instructions executable by the processor [Fig. 11, ¶ 126; storage medium 1100]; and 
(e) wherein said instructions, when executed by the processor, perform steps comprising: 
(i) operating said wireless communication circuit as a new node attempting to join the wireless network [Fig. 7, ¶ 64; operate as of macro cell BS 210], by performing steps comprising: 
(A) transmitting a message containing a discovery assistance request over the sub-6 GHz band which requests discovery assistance on the mmW band [Fig. 7, ¶ 64; process 7.2, transmitting (BeamActivationRequest) over first wireless link to request to activate on mmWave WL 222]; 
(B) receiving a discovery assistance response over the sub-6 GHz band from a node on the wireless network [¶ 66; process 7.3, receiving (BeamActivationResponse) over the first wireless link from small cell BS 220/a node]; 
 (ii) operating said wireless communication circuit as a network node already connected to the wireless network and is configured for aiding any new nodes attempting to join the wireless network [Fig. 7, ¶ 64; operating as small cell BS (e.g., small cell BS 220) to identify and locate UE 205], by performing steps comprising: 
(A) announcing its discovery assistance capability by transmitting a message in the sub-6 GHz band which includes an indication that discovery assistance on mmW band is enabled [Fig. 7, ¶ 68; at step 7.5, BeamTrainingSignal-1-1 to BeamTrainingSignal-1-n over the first wireless link, first set of beam training signals may include beam adjustment data, which include a beam identifier and information regarding modified beam directions (e.g., horizontal and vertical)]; 
(B) transmitting a message on the sub-6 GHz band which includes a discovery assistance response generated in response to receiving a discovery assistance request from any new node attempting to join the wireless network [¶ 71; transmitting BeamTrainingSignal-2-1 to BeamTrainingSignal-2-n over the first wireless link (e.g., the beam-formed or mmWave wireless link)]. 
Schmidt discloses all aspects of claim invention set forth above, but does not explicitly disclose transmitting a message containing a discovery assistance request over the sub-6 GHz band which requests discovery assistance on the mmW band; and switching to the mmW band and starting transmission or reception according to information received in the discovery assistance request and discovery assistance response exchange to discover neighboring wireless communication stations during a beamforming process;
switching to mmW band and transmitting or receiving messages according to information received in the discovery assistance request and discovery assistance response exchange to discover this new node in a beamforming process.
However, Philippe discloses transmitting a message containing a discovery assistance request over the sub-6 GHz band which requests discovery assistance on the mmW band [Fig. 3A, ¶ 58; broadcasting to UE 106 in block 302 in a first carrier of the uWave band information related to mmWave eNB stations 104 within network 100]; and switching to the mmW band and starting transmission or reception according to information received in the discovery assistance request and discovery assistance response exchange to discover neighboring wireless communication stations during a beamforming process [Fig. 2, ¶¶ 55-58; switching to millimeter wave operation testing to determine if the mmWave beamforming is successful at block 210; once beamforming has been established, the uWave eNB station 102 “hands off” the UE 106 to the mmWave eNB station 104; if beamforming is successful, initial access is deemed successful and the UE 106 switches to mmWave operation phase 208]];
 switching to mmW band and transmitting or receiving messages according to information received in the discovery assistance request and discovery assistance response exchange to discover this new node in a beamforming process [Fig. 2, ¶¶ 55-58, switching to millimeter wave operation testing to determine if the mmWave beamforming is successful at block 210; once beamforming has been established, the uWave eNB station 102 “hands off” the UE 106 to the mmWave eNB station 104; if beamforming is successful, initial access is deemed successful and the UE 106 switches to mmWave operation phase 208 (see ¶ 53, FIGURES 1 through 13 describe the principles shown and discussed in one figure may be implemented as appropriate in one or more other figures)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide "transmitting a message containing a discovery assistance request over the sub-6 GHz band which requests discovery assistance on the mmW band; and switching to the mmW band and starting transmission or reception according to information received in the discovery assistance request and discovery assistance response exchange to discover neighboring wireless communication stations during a beamforming process; announcing its discovery assistance capability by transmitting a message in the sub-6 GHz band “which includes an indication that discovery assistance on mmW band is enabled”; switching to mmW band and transmitting or receiving messages according to information received in the discovery assistance request and discovery assistance response exchange to discover this new node in a beamforming process" as taught by Philippe in the system of Schmidt, so that it would to achieve significant beamforming gain, channel knowledge at the transmitter is needed [see Philippe; ¶ 3].

Regarding claim 2, the combined system of Schmidt and Philippe discloses the apparatus of claim 1.
Schmidt further discloses wherein said instructions as executed by the processor further comprises transmitting a discovery assistance request frame on the sub-6 GHz band when transmitting a message containing an assistance response over the sub-6 GHz band when the wireless communication circuit is operating as a new node [¶ 66; process 7.3, receiving (BeamActivationResponse) over the first wireless link from small cell BS 220/a node].

Regarding claim 3, the combined system of Schmidt and Philippe discloses the apparatus of claim 1.
Schmidt further discloses wherein said instructions as executed by the processor further comprises transmitting a discovery assistance response frame on the sub-6 GHz band when transmitting a message containing an assistance response over the sub-6 GHz band when the wireless communication circuit is operating as the network node [¶ 71; transmitting BeamTrainingSignal-2-1 to BeamTrainingSignal-2-n over the first wireless link (e.g., the beam-formed or mmWave wireless link)].

Regarding claim 6, the combined system of Schmidt and Philippe discloses the apparatus of claim 1.
Schmidt further discloses wherein said instructions as executed by the processor further comprises transmitting an association or reassociation request containing a discovery assistance request on the sub-6 GHz band when transmitting a message containing a discovery assistance request over the sub-6 GHz band when the wireless communication circuit is operating as a new node [Fig. 5C, ¶ 69;  transmitting a request for discovery signals, and any particulars associated therewith, to trigger the mmWave eNB station 104 or a beacon  station 114 to transmit a D2D discovery signal].

Regarding claim 7, the combined system of Schmidt and Philippe discloses the apparatus of claim 1.
Philippe further discloses wherein said instructions as executed by the processor further comprises transmitting an association or reassociation response containing a discovery assistance response on the sub-6 GHz band when transmitting a message containing a discovery assistance response over the sub-6 GHz band when the wireless communication circuit is operating as the network node [Fig. 5C, ¶ 72; operate, a mode (such as frequency division duplex (FDD) and time division duplex (TDD) ) and associated configuration, coordinates of mmWave eNB stations 104].

Regarding claim 10, the combined system of Schmidt and Philippe discloses the apparatus of claim 1.
Schmidt further disclose wherein said instructions as executed by the processor further comprises broadcasting discovery assistance capabilities, or multi-band capabilities, or a combination of discovery assistance capabilities and multi-band capabilities, over the sub-6 GHz band, when the wireless communication circuit is operating as either the new node, or the network node [¶¶ 169-170; transmitting a beam activation request message an identifier for the small cell base station or small cell base station transmission capabilities, the beam configuration data included in the beam activation response message including a beam identifier, power ramp information, sleep mode configuration, active mode configuration, beam resource information or code sequence information].

Regarding claim 11, the combined system of Schmidt and Philippe discloses the apparatus of claim 10.
Schmidt further disclose wherein said instructions as executed by the processor performs broadcasting discovery assistance capabilities, or multi- band capabilities, or a combination of discovery assistance capabilities and multi- band capabilities, over the sub-6 GHz band by incorporating information about discovery assistance capabilities, or multi-band capabilities, or a combination of discovery assistance capabilities and multi-band capabilities into a beacon or message being transmitted, when the wireless communication circuit is operating as either the new node or the network node [¶¶ 169-170; transmitting a beam activation request message an identifier for the small cell base station or small cell base station transmission capabilities, the beam configuration data included in the beam activation response message including a beam identifier, power ramp information, sleep mode configuration, active mode configuration, beam resource information or code sequence information].

Regarding claim 12, the combined system of Schmidt and Philippe discloses the apparatus of claim 11.
Schmidt further discloses wherein said beacon or message being transmitted is selected from the group of beacons or messages consisting of Beacon frames, Probe Response, Announce frames, Information Response, Association response, Reassociation response or any frame broadcasted or unicasted to the new node to announce network and STA capabilities [¶¶ 58, 69, 86; process 9.8, selecting (from the first set of beam training signals received in the previous step) a signal having the best reception quality and indicate that selection in the beam training feedback].

Regarding claim 13, the combined system of Schmidt and Philippe discloses the apparatus of claim 11.
Philippe also discloses wherein said instructions as executed by the processor further comprises triggering said transmitting a message containing a discovery assistance request over the sub-6 GHz band in response to receiving a beacon containing discovery assistance capabilities, or multi-band capabilities, or a combination of discovery assistance capabilities and multi-band capabilities when the wireless communication circuit is operating as the new node [¶ 75; trigger may be initiated by uWave eNB station 102 to initiate the proximity establishment procedure and switch UE 106 to the mmWave band based on traffic conditions].

Regarding claim 14, the combined system of Schmidt and Philippe discloses the apparatus of claim 1.
Schmidt further discloses wherein said instructions as executed by the processor further comprises the wireless communication circuit operating as the network node and transmitting beamforming frames in all directions or receiving beamforming frames and beamforming with a new node if it is within its mmW signal coverage area [¶ 167; the first apparatus may also include an establish component for execution by the processor circuit to cause an exchange of beam training information between the UE and the small cell base station to establish the beam-formed wireless link as a first connection of a dual connection that has a second connection over a second wireless link with a macro cell base station/new node].

Regarding claim 15, the combined system of Schmidt and Philippe discloses the apparatus of claim 1.
Schmidt further discloses wherein said instructions as executed by the processor further comprises the wireless communication circuit operating as the new node and transmitting beamforming frames in all directions or receiving beamforming frames and beamforming with a network node if it is within its mmW signal coverage area [¶ 167; the first apparatus may also include an establish component for execution by the processor circuit to cause an exchange of beam training information between the UE and the small cell base station to establish the beam-formed wireless link as a first connection of a dual connection that has a second connection over a second wireless link with a macro cell base station/new network node].

Regarding claim 16, the combined system of Schmidt and Philippe discloses the apparatus of claim 1.
Philippe also discloses wherein said instructions as executed by the processor further comprises coordinating with other network nodes which are potential neighbors in the wireless network and assisting any new nodes by mmW beamforming if that new node is within mmW coverage area, when the wireless communication circuit is operating as the network node [¶ 56; the mmWave eNB stations 104 and the uWave eNB station 102 operate in a coordinated manner].

Regarding claim 17, Schmidt discloses a method of wireless communication in a network, comprising:
 (a) wirelessly communicating between wireless nodes joined in a network by transmitting over a first communications band which is configured for directional transmission and/or reception [¶ 112; first wireless link as a beam-formed or mmWave wireless link between a UE and a small cell BS]; 
(b) wirelessly communicating with new nodes attempting to join the network utilizing communications over a second wireless communications band [¶ 116; established beam-formed or mmWave wireless link may then serve as a first connection of a dual connection that has a second connection over a second wireless link with a macro cell BS serving as a primary cell and the small cell BS serving as a secondary cell]; 
(c) transmitting a message containing a discovery assistance request, and associated fields of information for aiding the discovery process, over said second wireless communications band for requesting discovery assistance on the first communications band [Fig. 7, ¶ 64; process 7.2, transmitting (BeamActivationRequest) over first wireless link to request to activate on mmWave WL 222] by a new node attempting to join the network [Fig. 7, ¶ 64; operate as of macro cell BS 210]; 
(d) receiving said discovery assistance request by a network node which has already joined the network [¶ 66; process 7.3, receiving (BeamActivationResponse) over the first wireless link from small cell BS 220/a node], and responding by transmitting a discovery assistance response, and associated fields of information for aiding the discovery process [Fig. 7, ¶ 68; at step 7.5, BeamTrainingSignal-1-1 to BeamTrainingSignal-1-n over the first wireless link, first set of beam training signals may include beam adjustment data, which include a beam identifier and information regarding modified beam directions (e.g., horizontal and vertical)], over the second communications band to the new node [Fig. 7, ¶ 64; operating as small cell BS (e.g., small cell BS 220) to identify and locate UE 205].
Schmidt discloses all aspects of claim invention set forth above, but does not explicitly disclose switching to using directional communications on said first communications band and generating directional transmissions according to information received in said associated fields of information from the discovery assistance request and response exchange to discover neighboring wireless communication stations in response to a beamforming process.
However, Philippe discloses switching to using directional communications on said first communications band and generating directional transmissions according to information received in said associated fields of information from the discovery assistance request and response exchange to discover neighboring wireless communication stations in response to a beamforming process [Fig. 2, ¶¶ 55-58; switching to millimeter wave operation testing to determine if the mmWave beamforming is successful at block 210; once beamforming has been established, the uWave eNB station 102 “hands off” the UE 106 to the mmWave eNB station 104; if beamforming is successful, initial access is deemed successful and the UE 106 switches to mmWave operation phase 208].
 Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “switching to using directional communications on said first communications band and generating directional transmissions according to information received in said associated fields of information from the discovery assistance request and response exchange to discover neighboring wireless communication stations in response to a beamforming process” as taught by Philippe in the system of Schmidt, so that it would to achieve significant beamforming gain, channel knowledge at the transmitter is needed [see Philippe; ¶ 3].

Regarding claim 18, the combined system of Schmidt and Philippe discloses the method as recited in claim 17. 
Philippe further discloses wherein said first communications band comprises a directional millimeter-wave (mmW) band [¶¶ 54-55; wherein said first communications band comprises a mmWave band].

Regarding claim 19, the combined system of Schmidt and Philippe discloses the method as recited in claim 17. 
Philippe further discloses wherein said second communications band is configured for non-directional communication in a sub- 6GHz band [¶¶ 54-55; wherein said first communications band comprises in the uWave band].

Claims 4-5 are rejected under 35 U.S.C. 103 unpatentable over Schmidt et al. (US 2015/0351135) in view of Philippe et al. (WO 2017/063496), and further in view of Sahin et al. (US 2017/0086211).

Regarding claim 4, the combined system of Schmidt and Philippe discloses the apparatus of claim 1, but does not explicitly disclose wherein said instructions as executed by the processor further comprises transmitting a probe request containing a discovery assistance request on the sub-6 GHz band when transmitting a message containing a discovery assistance request over the sub-6 GHz band when the wireless communication circuit is operating as a new node.
However, Sahin discloses wherein said instructions as executed by the processor further comprises transmitting a probe request containing a discovery assistance request on the sub-6 GHz band when transmitting a message containing a discovery assistance request over the sub-6 GHz band when the wireless communication circuit is operating as a new node [¶¶ 86, 101; newly joining MSTA may start operation in the O-band and scan for beacon transmissions from neighboring dual-band MSTAs that are already part of the mesh network; when the new MSTA may transmit a probe request if it does not hear a beacon transmission within a certain period].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide "wherein said instructions as executed by the processor further comprises transmitting a probe request containing a discovery assistance request on the sub-6 GHz band when transmitting a message containing a discovery assistance request over the sub-6 GHz band when the wireless communication circuit is operating as a new node" as taught by Sahin in the combined system of Schmidt and Philippe, so that it would to enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth [see Sahin; ¶ 20].

Regarding claim 5, the combined system of Schmidt and Philippe discloses the apparatus of claim 1, but does not explicitly disclose wherein said instructions as executed by the processor further comprises transmitting a probe response containing a discovery assistance response on the sub-6 GHz band when transmitting a message containing a discovery assistance response over the sub-6 GHz band when the wireless communication circuit is operating as the network node.
However, Sahin discloses wherein said instructions as executed by the processor further comprises transmitting a probe response containing a discovery assistance response on the sub-6 GHz band when transmitting a message containing a discovery assistance response over the sub-6 GHz band when the wireless communication circuit is operating as the network node [¶¶ 87, 101; transmitting O-band beacon 308 (or Probe Response frame in response to a Probe Request) may contain parameters used in 60 GHz band operation].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide "wherein said instructions as executed by the processor further comprises transmitting a probe response containing a discovery assistance response on the sub-6 GHz band when transmitting a message containing a discovery assistance response over the sub-6 GHz band when the wireless communication circuit is operating as the network node" as taught by Sahin in the combined system of Schmidt and Philippe, so that it would to enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth [see Sahin; ¶ 20].

Claims 8-9 and 20 are rejected under 35 U.S.C. 103 unpatentable over Schmidt et al. (US 2015/0351135) in view of Philippe et al. (WO 2017/063496), and further in view of ROY et al. (US 20150382171).

Regarding claim 8, the combined system of Schmidt and Philippe discloses the apparatus of claim 1, but does not explicitly disclose wherein said instructions as executed by the processor further comprises initiating an on-channel tunnel (OCT) request from a mmW MAC layer management entity (MLME) of the wireless communication circuit operating as the new node, through a sub-6 GHz MLME of the new node to a network node, then sending the discovery assistant request through this tunneled channel.
However, Roy disclose wherein said instructions as executed by the processor further comprises initiating an on-channel tunnel (OCT) request from a mmW MAC layer management entity (MLME) of the wireless communication circuit operating as the new node, through a sub-6 GHz MLME of the new node to a network node, then sending the discovery assistant request through this tunneled channel [¶ 126; the 802.11ad Medium Access Management Entity (MLME) Service Access Point (SAP) interface primitives to enable directional beacon reception and response reception procedures in order to ascertain the operating environment of the STA].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide "wherein said instructions as executed by the processor further comprises initiating an on-channel tunnel (OCT) request from a mmW MAC layer management entity (MLME) of the wireless communication circuit operating as the new node, through a sub-6 GHz MLME of the new node to a network node, then sending the discovery assistant request through this tunneled channel" as taught by Roy in the combined system of Schmidt and Philippe, so that it would to enable single radio solutions capable of addressing large amounts of spectrum, and utilizing mmW frequencies can also lead to lower [see Roy; ¶ 20].

Regarding claim 9, the combined system of Schmidt and Philippe discloses the apparatus of claim 1, but does not explicitly disclose wherein said instructions as executed by the processor further comprises initiating an on-channel tunnel (OCT) request from a mmW MAC layer management entity (MLME) of the wireless communication circuit operating as the network node, through a sub-6 GHz MLME of the network node to a new node, then sending the discovery assistant response through this tunneled channel.
However, Roy disclose wherein said instructions as executed by the processor further comprises initiating an on-channel tunnel (OCT) request from a mmW MAC layer management entity (MLME) of the wireless communication circuit operating as the network node, through a sub-6 GHz MLME of the network node to a new node, then sending the discovery assistant response through this tunneled channel [¶ 126; the 802.11ad Medium Access Management Entity (MLME) Service Access Point (SAP) interface primitives to enable directional beacon reception and response reception procedures in order to ascertain the operating environment of the STA].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide "wherein said instructions as executed by the processor further comprises initiating an on-channel tunnel (OCT) request from a mmW MAC layer management entity (MLME) of the wireless communication circuit operating as the network node, through a sub-6 GHz MLME of the network node to a new node, then sending the discovery assistant response through this tunneled channel" as taught by Roy in the [see Roy; ¶ 20].

Regarding claim 20, the combined system of Schmidt and Philippe discloses the method as recited in claim 17, but does not explicitly disclose wherein said discovery assistance request and said discovery assistance response are exchanged by: 
communicating said discovery assistance request and said discovery assistance response along with said associated fields of information for aiding the discovery process, over on-channel tunnel (OCT) established between a first communication band MAC layer management entities.
However, Roy disclose communicating said discovery assistance request and said discovery assistance response along with said associated fields of information for aiding the discovery process, over on-channel tunnel (OCT) established between a first communication band MAC layer management entities [¶ 126; the 802.11ad Medium Access Management Entity (MLME) Service Access Point (SAP) interface primitives to enable directional beacon reception and response reception procedures in order to ascertain the operating environment of the STA]. 
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “communicating said discovery assistance request and said discovery assistance response along with said associated fields of information for aiding the discovery process, over on-channel tunnel (OCT) established between a first communication band MAC layer management entities" as taught by Roy in the combined system of Schmidt and Philippe, so that it would to enable single radio solutions capable of addressing large amounts of spectrum, and utilizing mmW frequencies can also lead to lower power consumption by the use of highly directional antennas and by trading bandwidth for power (Shannon's law) [see Roy; ¶ 20].

Conclusion
In additional to references cited that are used for rejection as set forth above, Kafle (US 2010/0214169) is also considered as relevant prior arts for rejection of in claims 1 and 17 for limitations “transmitting a message containing a discovery assistance request over the sub-6 GHz band which requests discovery assistance on the mmW band; and switching to the mmW band and starting transmission or reception according to information received in the discovery assistance request and discovery assistance response exchange to discover neighboring wireless communication stations during a beamforming process; switching to mmW band and transmitting or receiving messages according to information received in the discovery assistance request and discovery assistance response exchange to discover this new node in a beamforming process” (See Kafle, ¶¶  36-38).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469